Citation Nr: 1001761	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-08 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a spine disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel







INTRODUCTION

The Veteran served with the United States Army Reserves from 
January 1975 to August 1986, including a period of active 
duty for training from July 22, 1979 to August 4, 1979.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Huntington, West Virginia.  Due to the Veteran's residence, 
however, her claims folder remains under the jurisdiction of 
the RO in Atlanta, Georgia.

This appeal was previously before the Board in February 2008, 
when it was remanded for additional development.  Such 
development having been completed, the appeal has been 
returned to the Board for further review.

The Board notes that in December 2009, subsequent to 
certification of the issue on appeal, the Veteran submitted a 
statement which was not accompanied by a waiver of the 
Veteran's right to initial consideration by the RO.  38 
C.F.R. §§ 19.9, 20.1304(c).  However, as the statement is 
essentially duplicative of arguments previously made, and was 
not accompanied by any pertinent evidence, the Board finds no 
prejudice in proceeding to adjudicate the case without RO 
consideration of the December 2009 statement.  Id.


FINDING OF FACT

No nexus between the Veteran's active military duty and her 
currently-shown spine disability has been demonstrated.


CONCLUSION OF LAW

Service connection for a spine disability is not warranted. 
38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).

The foregoing notice requirements were satisfied by an 
October 2004 letter.  In addition, following the letter, the 
December 2005 Statement of the Case and October 2009 
Supplemental Statement of the Case were issued, each of which 
provided the Veteran with an additional 60 days to submit 
more evidence.  The Veteran was informed of the law and 
regulations governing the assignment of disability ratings 
and effective dates in a March 2006 letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  The 
Veteran has been accorded a pertinent VA examination and all 
relevant treatment records adequately identified by the 
Veteran have been obtained and associated with the claims 
file.  Neither she nor her representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
In this regard, the Board notes that in November 2008, in 
accordance with the Board's remand, the RO asked the Veteran 
to complete medical release forms for any pertinent private 
treatment.  The Veteran responded by submitting private 
treatment reports already of record, but did not provide 
release forms.  

The Veteran is responsible for providing pertinent evidence 
in her possession.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) & Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (in 
which the Court held that VA's duty to assist is not a 
one-way street and that, if a Veteran wishes help, he/she 
cannot passively wait for it in those circumstances where 
his/her own actions are essential in obtaining the putative 
evidence).  It is therefore the Board's conclusion that the 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a [V]eteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  

General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.  

Service connection may also be granted for a disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or injury 
incurred or aggravated while performing inactive duty for 
training (INACDUTRA).  38 U.S.C.A. §§ 101(22)-(24), 106(d), 
1110; 38 C.F.R. § 3.6(c), (d), 3.303.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu v. Derwinski, 2 Vet. 
App. at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Analysis

The Veteran asserts that her current low back disorder is the 
result of an in-service back injury.

Service treatment records reveal that during a period of 
active duty for training, in July 1979, the Veteran developed 
severe upper low back and lower thoracic back pain after 
jumping off a truck.  Although she reported "incidents of 
similar back pain in the past," the records do not reflect 
any prior complaints or findings of a low back condition.  A 
physical examination demonstrated moderate left paraspinous 
muscle tenderness and spasm in the left lower thoracic and 
upper lumbar area.  A diagnosis of acute muscle strain was 
rendered.  Follow-up treatment records reflect improvement in 
the Veteran's condition, and are absent for findings of any 
chronic low back condition.  At a June 1983 service 
examination, the Veteran reported recurrent back pain; 
however clinical evaluation of the spine at that time 
revealed normal findings.

Post-service medical records include a March 1999 private 
treatment report, which shows the Veteran reported back pain 
since 1998, and a diagnosis of lumbar degenerative disc 
disease.  Later records also reveal that the Veteran 
sustained an injury to her back in May 2002, when she slipped 
down some steps.  Private medical evaluation conducted at 
that time provided a diagnosis of severe lumbar sprain.  
Subsequent testing revealed a disc herniation.  

In accordance with the Board's February 2008 remand, the 
Veteran underwent a VA spine examination in September 2009.  
The report of that examination reflects thorough review of 
the claims file and pertinent medical history, including the 
1979 in-service back complaints and 2002 post-service back 
injury.  The examiner provided diagnoses of chronic 
sacroiliac strain and degenerative disc disease.  However, 
based on the absence of a finding of a chronic back condition 
in service and post-service medical records indicating an 
onset of low back pain in 1998, the examiner opined that the 
Veteran's current low back disabilities were not related to 
her active military service, including the acute muscle 
strain in 1979.  With respect to the Veteran's degenerative 
disc disease specifically, the examiner noted that this 
disability was not diagnosed until more than 20 years after 
service, and that there were additional episodes (presumably 
the 2002 back injury), which were candidates for the cause.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a spine disability.  Although treatment 
records from the Veteran's period of active duty for training 
in 1979 reflect an acute back muscle strain, they are absent 
for findings of any chronic spine condition.  The earliest 
post-service evidence reflecting back complaints is a 1999 
private medical report.  This lengthy period without post-
service treatment (e.g., 21 years after service discharge) 
weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Importantly, the 1999 private medical 
report shows the Veteran reported back pain only since 1998, 
which further undermines her claim that her current spine 
disability began during service.  In view of the absence of a 
chronic spine disability during active service, or for many 
years after service, and a specific medical opinion rejecting 
a relationship between the Veteran's current spine disability 
and service, the Board finds that the greater weight of the 
evidence is against the claim.  Service connection is not 
warranted and the appeal is denied.


ORDER

Service connection for a spine disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


